DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are present in this application.  Claims 1-20 are pending in this office action.  

Drawings
The drawings received on 24 May 2021 are accepted by the Examiner.

This Office Action is Non-Final.

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on June 14, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claims rejection 35 U.S.C. 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Regarding claims 1-20  the phrase “at least one external user identifier” is recited and further review of applicant’s specification describes, see the specification paragraph [0029], The term “user” should be understood to refer to an individual, group of individuals, business, organization, and the like; the users referred to herein are accessing a group-based communication channel”.  However, there is no specific definition in the written description for the recited “the at least one external user identifier” where the inventor serves as his/her own lexicographer. 

Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chen at el. (US 2018/0359292 A1) in view of Shuman et al. (US 2013/0185285 A1).

Regarding claims 1, 8 and 15 Chen discloses one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by a processor, perform a method for providing user identifier autosuggestions within a group-based communication system, the method comprising:
receiving, in a user interface of a group-based communication platform, query data indicative of at least one external user identifier (see Chen paragraph [0029], at block 320, the collaboration component 105 searches for concepts, phrases, and the like which indicate that an external user should be added to the group chat. At block 330, the collaboration component 105 identifies, in a first group chat comprising a plurality of associated messages, a semantic indicator to add an external user to the first group chat);
responsive to receiving the query data indicative of the at least one external user identifier (see Chen paragraph [0029], The semantic indicator is any text that has been classified as being associated with adding an external user to the group chat. For example, the collaboration component 105 may identify the phrase "let's ask Joel" in a message of the first group chat. In response, at block 340, the collaboration component 105 outputs a GUI, such as the GUI 210, to receive input specifying the external user(s) to add to the first group chat),
determining a set of at least one suggested user identifier based on the query data indicative of the at least one external user identifier (see Chen paragraph [0029], The first group chat comprises a plurality of messages in the messages 104 that are associated by a common UUID and three or more user UUIDs. The semantic indicator is any text that has been classified as being associated with adding an external user to the group chat; see Chen paragraph [0029], When a communications session between a group chat and an external user is initiated, the messages sent by members of the group chat only to the other members of the group chat may retain the UUID of the original group chat. However, a new UUID may be assigned for communications between the group chat and the external user);
causing display of the set of at least one suggested user identifier with corresponding indicators for each of the at least one suggested user identifiers in the set indicating whether each suggested user identifier is an external or internal user identifier (see Chen paragraph [0029], When a communications session between a group chat and an external user is initiated, the messages sent by members of the group chat only to the other members of the group chat may retain the UUID of the original group chat. However, a new UUID may be assigned for communications between the group chat and the external user. In such embodiments, the messages sent by the external user to the group chat are labeled with the new UUID, and messages sent by members of the group chat to the external user and other members of the group chat are labeled with the new UUID);
Chen discloses, see Chen paragraph [0029], a new UUID may be assigned for communications between the group chat and the external user. In such embodiments, the messages sent by the external user to the group chat are labeled with the new UUID, and messages sent by members of the group chat to the external user and other members of the group chat are labeled with the new UUID.
However, Shuman expressly discloses causing display of the set of at least one suggested user identifier with corresponding indicators for each of the at least one suggested user identifiers in the set indicating whether each suggested user identifier is an external or internal user identifier (see Shuman paragraph [0040], profile determiner 30 may receive a user selection to designate which of the plurality of established profiles 18 is to be used in a given group communication session. For example, during group communication session setup, during an ongoing group communication session, or when a new group participant joins an ongoing group communication session, profile determiner 30 may prompt a user device to obtain a user input to identify which of the plurality of established profiles 18 is to be used).
see Shuman paragraph [0040], profile determiner 30 may receive a user selection to designate which of the plurality of established profiles 18 is to be used in a given group communication session. For example, during group communication session setup, during an ongoing group communication session, or when a new group participant joins an ongoing group communication session, profile determiner 30 may prompt a user device to obtain a user input to identify which of the plurality of established profiles 18 is to be used); and
automatically replacing the query data indicative of the at least one external user identifier with an automatically completed external user identifier along with the
corresponding indicator corresponding to the selected user identifier (see Shuman paragraph [0056], while the group communication session is ongoing, UI 44 may present an update profile prompt to communication session originator. For example, a profile update may be manually triggered by communication session originator, or may be in response to actions occurring during the on-going group communication session, such as a desire to change a profile to be presented or such as designating a profile to be presented to a group participant who has joined the group communication session after the group communication session establishment, e.g. a late join. At 89, in response, communication session originator 42 may initiate an exchange with group communication server 12, and in particular profile manager 14, to update one or more user profiles or one or more dynamic user selections rules, which are subsequently saved and stored by group communication server 12).
Shuman into the method of Chen to have detecting a selection of a selected user identifier from the set of the at least one suggested user identifier.  Here, combining Shuman with Chen, which are both related to group communication, improves Chen by providing method that enables a user to create a set of rules for the platform so that the platform can dynamically choose the "right" or most appropriate profile for the user based on the application in use, participants in a group communication session, context (location, time of the day, etc.), etc. (see Shuman paragraph [0026]).

Regarding claims 2, 9 and 16 Shuman expressly discloses, the method further
comprising: detecting a user selection of the user interface of the group-based communication platform (see Shuman paragraph [0040], profile determiner 30 may receive a user selection to designate which of the plurality of established profiles 18 is to be used in a given group communication session. For example, during group communication session setup, during an ongoing group communication session, or when a new group participant joins an ongoing group communication session, profile determiner 30 may prompt a user device to obtain a user input to identify which of the plurality of established profiles 18 is to be used);
updating the set of at least one suggested user identifier based on the group-based communication platform query data and the detected user selection to define a
subset of at least one suggested user identifier (see Shuman paragraph [0040], profile determiner 30 may receive a user selection to designate which of the plurality of established profiles 18 is to be used in a given group communication session. For example, during group communication session setup, during an ongoing group communication session, or when a new group participant joins an ongoing group communication session, profile determiner 30 may prompt a user device to obtain a user input to identify which of the plurality of established profiles 18 is to be used); and
automatically updating the user interface to replace the set of at least one suggested user identifier with the subset of the at least one suggested user identifier (see Shuman paragraph [0056], while the group communication session is ongoing, UI 44 may present an update profile prompt to communication session originator. For example, a profile update may be manually triggered by communication session originator, or may be in response to actions occurring during the on-going group communication session, such as a desire to change a profile to be presented or such as designating a profile to be presented to a group participant who has joined the group communication session after the group communication session establishment, e.g. a late join. At 89, in response, communication session originator 42 may initiate an exchange with group communication server 12, and in particular profile manager 14, to update one or more user profiles or one or more dynamic user selections rules, which are subsequently saved and stored by group communication server 12).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Shuman into the method of Chen to have detecting a selection of a selected user identifier from the set of the at least one suggested user identifier.  Here, combining Shuman with Chen, which are both related to group communication, improves Chen by providing method that Shuman paragraph [0026]).

Regarding claims 3, 10 and 17 Shuman expressly discloses causing display of user profile information for each of the at least one suggested user identifiers in the set of at least one suggested user identifier (see Shuman paragraph [0040], profile determiner 30 may receive a user selection to designate which of the plurality of established profiles 18 is to be used in a given group communication session. For example, during group communication session setup, during an ongoing group communication session, or when a new group participant joins an ongoing group communication session, profile determiner 30 may prompt a user device to obtain a user input to identify which of the plurality of established profiles 18 is to be used).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Shuman into the method of Chen to have causing display of user profile information for each of the at least one suggested user identifiers in the set of at least one suggested user identifier.  Here, combining Shuman with Chen, which are both related to group communication, improves Chen by providing method that enables a user to create a set of rules for the platform so that the platform can dynamically choose the "right" or most appropriate profile for the user based on the application in use, participants in a group Shuman paragraph [0026]).

Regarding claims 4, 11 and 18 Shuman expressly discloses, wherein the user profile information comprises at least one of an avatar, a real name, and a user status (see Shuman paragraph [0026], the terms "profile" and "personality" may be used interchangeably herein, as a profile may define a user personality or as a user personality may define a profile. It is noted that a profile is not only name, avatar and/or identifier of the user, but may include any number of other parameters such as, but not limited to, a name of the user, address information, presence information, text).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Shuman into the method of Chen to have wherein the user profile information comprises at least one of an avatar, a real name, and a user status.  Here, combining Shuman with Chen, which are both related to group communication, improves Chen by providing method that enables a user to create a set of rules for the platform so that the platform can dynamically choose the "right" or most appropriate profile for the user based on the application in use, participants in a group communication session, context (location, time of the day, etc.), etc. (see Shuman paragraph [0026]).


Regarding claims 5, 12 and 19 Shuman discloses wherein the set of at least one suggested user identifier includes a group identifier, wherein the selected user identifier (see Shuman paragraph [0041], profile determiner 30 may include one or more profile selection rules 34 that may be executed to automatically select which of the plurality of established profiles 18 is to be used in a given group communication session. For example, during group communication session setup, during an ongoing group communication session, or when a new group participant joins an ongoing group communication session, profile determiner 30 may execute one or more profile selection rules 34. In an aspect, profile selection rules 34 may be a set of rules specific to each user account 20, and may be defined by the corresponding user or learned by profile determiner 30 based on tracking profile usage in different scenarios or contexts. For instance, profile selection rules 34 may enable profile determiner 30 to make a decision as to which profile to select based on one or more factors, such as but not limited to, location information, time of day, calendar information, presence information, a user preference, group communication application in use, communication session originator information, user device capability, user device identification (e.g. a user may have more than one user device associated with single account 20), target participant device capability, target participant device capability, subject or title of the communication, context of the communication, or other participant information).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Shuman into the method of Chen to have automatically replacing the query data with a plurality of user identifiers corresponding to the group identifier.  Here, combining Shuman with Chen, Shuman paragraph [0026]).

Regarding claims 6 and 13 Shuman expressly discloses, wherein a number of suggested user identifiers in the set of at least one suggested user identifier is limited to a predetermined number of users (see Shuman paragraph [0046], group communication server 12 may also return one or more application recommendations. For example, in one aspect, a single user account may include, as part of profile information 13, one or more profile elements named "recommended applications" and a user may provide a value, such as an application name or other identifier, as a value in this profile element. In another aspect, for example, group communication server 12 may include a recommendation determiner that can identify one or more recommended applications, for example, based on identifying a threshold number of users (or a subgroup of user, such as user-specific contacts) having a given application, or based on an amount of usage of a given application by a given number of users, etc.).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Shuman into the method of Chen to have wherein a number of suggested user identifiers in the set of at least one suggested user identifier is limited to a predetermined number of users.  Here, combining Shuman with Chen, which are both related to group communication, Shuman paragraph [0026]).

Regarding claims 7, 14 and 20 Shuman expressly discloses, wherein the set of at least one suggested user identifier is further determined based on prior search query data indicative of the at least one external user identifier (see Shuman paragraph [0028], the collaboration component 105 may identify concepts and/or keywords that are consistently followed with a manual, user-initiated request to add an external user to a group chat. As such, the collaboration component 105 may classify such concepts and/or keywords as reflecting the need to invite an external user to the group chat).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Shuman into the method of Chen to have wherein the set of at least one suggested user identifier is further determined based on prior search query data indicative of the at least one external user identifier.  Here, combining Shuman with Chen, which are both related to group communication, improves Chen by providing method that enables a user to create a set of rules for the platform so that the platform can dynamically choose the "right" or most appropriate profile for the user based on the application in use, participants in a group communication session, context (location, time of the day, etc.), etc. (see Shuman paragraph [0026]).

Conclusion
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone  number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164